Emott, Justice.
The papers, affidavits, &c., upon which this motion is made, are defaced with interlineations and erasures to such an extent that the court ought not to receive or act upon them; and this would be a sufficient reason for denying the motion.
*216As far as I understand the counsel, and can make out from the papers, the ground of the motion is simply that judgment was entered, with notice of taxation of costs which were subsequently retaxed, and the entry of judgment corrected accordingly. No complaint is made of the final adjustment, or amount of the costs.
I think this is no reason for vacating the judgment. The present motion is denied, with ten dollars costs.